Order filed February 21, 2013




                                       In The

                    Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-01144-CV
                                    ____________

   315 VILLAGES OF KINGS LAKE, LTD., NEHC PROPERTIES, INC.,
        ARETE REAL ESTATE AND DEVELOPMENT COMPANY, JOE
            FOGARTY AND MUDUGANTI J. REDDY, Appellants

                                         V.

                        PROSPERITY BANK, Appellee


                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-57012


                                    ORDER

      Appellants’ brief was due February 14, 2013. No brief or motion for
extension of time has been filed. Appellants also have not responded to this court’s
order issued January 29, 2013.

      Unless appellants file a motion as required by our January 29, 2013, order
and their appellants’ brief with the clerk of this court on or before March 4, 2013,
the court will consider dismissing the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).



                                 PER CURIAM




                                        2